Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “each of the plurality of ends contact the locking edge when sliding the insert out of the housing without depressing the plurality of release tabs” is led to be indefinite.  It is unclear if this contact occurs while the insert is slid out of the housing or if this contact occurs when a user attempts to remove the insert from the housing.  It appears that this contact would prevent the insert from being slid out of the housing.  In light of the original disclosure, specifically P. 0033, the claim will be interpreted as the latter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20220204210) further in view of Drosos (US 10730671).
Claim 1:  Jones discloses a child resistant carton (child-resistant package) for a regulated product, the carton (package) comprising: a housing 100 having an open end 114, a first means for applying pressure 107 (release tab) formed in a wall thereof, and a locking edge defined on an inside surface thereof; and a sliding container 110 (insert) for containing the regulated product slidably received through the open end 114 of the housing 100, the sliding container 110 (insert) having: a closure flap which acts to seal an openable end for accessing the regulated product, the openable end openable when the sliding container 110 (insert) is at least partially removed from the housing 100; and a first engagement means 112 (locking tab) positioned on an outside surface of the sliding container 110 (insert) having an end that is aligned with the first means for applying pressure 107 (release tab), the first engagement means 112 (locking tab) biased such that the end contacts the locking edge when sliding the sliding container 110 (insert) out of the housing 100 without depressing the first means for applying pressure 107 (release tab) (see P. 0050, annotated fig. 1 & 8 below).
Jones does not disclose a plurality of release tabs formed in a wall, the locking tab having a plurality of ends that are each aligned with one of the plurality of release tabs, or the locking tab biased such that each of the plurality of ends contact the locking edge when sliding the insert out of the housing without depressing the plurality of release tabs.
Drosos teaches child resistant product packaging 50 having a housing component 100 and an insert component 200, where the housing component 100 has tab aperture elements 120A & 120B formed in a wall thereof and the insert component 200 has a locking tab formed by tab panel 270 and tab portion 272, where the locking tab has a plurality of ends that are each aligned with one of the tab aperture elements 120A & 120B (see fig. 2B, 3A, and 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the child resistant carton (child-resistant package) of Jones to have two first means for applying pressure 107 (release tabs) on the wall and the first edge 116 of the first engagement means 112 (locking tab) to form two ends that are each aligned with one of the two first means for applying pressure 107 (release tabs) such that the ends contact the locking edge when sliding the sliding container 110 (insert) out of the housing 100 without depressing the first means for applying pressure 107 (release tab), as taught by Drosos, in order to provide additional child resistance as an additional finger would be required for operation.

    PNG
    media_image1.png
    333
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    500
    media_image2.png
    Greyscale

Claim 2:  The combination discloses wherein the housing 100 further comprises an additional locking edge for preventing the sliding container 110 (insert) from being completely removable from the housing 100 (see annotated fig. 1 above).
Claim 3:  The combination discloses wherein the housing 100 comprises an inner layer 102 (inner panel) that defines the locking edge (see fig. 1 and 7).
Claim 4:  The combination discloses wherein the inner layer 102 (inner panel) has a third aperture 105 (recess) formed therein that defines an additional locking edge for preventing the sliding container 110 (insert) from being completely removable from the housing 100 (see fig. 1 and 7).
Claim 5:  The combination discloses wherein the first means for applying pressure 107 (release tabs) comprises two first means for applying pressure 107 (release tabs) and the plurality of ends of the first engagement means 112 (locking tab) comprises two ends (see fig. 2B, 3A, and 5B ‘671).
Claim 6:  The combination discloses wherein the plurality of first means for applying pressure 107 (release tabs) are formed in a back wall of the housing 100 (see annotated fig. 1 above).
Claim 7:  The combination discloses wherein the open end 114 of housing 100 comprises a cut-out therein to grip the sliding container 110 (insert) during removal (see fig. 5 & 7).
Claim 9:  The combination discloses wherein the housing 100 is formed of a single piece of material (see P. 0049 and fig. 7).
Claim 10:  The combination discloses wherein the sliding container 110 (insert) is formed of a single piece of material (see P. 0050 and fig. 8).
Claim 11:  The combination discloses wherein the housing 100 and the sliding container 110 (insert) are formed of a paperboard material (see P. 0023).
Claim 13:  The combination discloses the child resistant carton (child-resistant package) being formed of a paper board and therefore being biodegradable (see P. 0023).
Claim 14:  The combination discloses the child resistant carton (child-resistant package) capable of storing marijuana smoking articles (regulated product) (see P. 0050).
Claim 15:  The combination discloses the marijuana smoking articles (regulated product) comprises one or more cannabis products (see P. 0050).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20220204210) and Drosos (US 10730671) as applied to claim 1 above, and further in view of Walker (US 2163828).
Claim 8:  The combination does not disclose wherein the insert defines two or more internal compartments for containing the regulated product therein.
Walker teaches a box for cigarettes having two internal compartments separated by a partition (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sliding container 110 (insert) to have two internal compartments separated by a partition, as taught by Walker, in order to permit the child resistant carton (child-resistant package) to contain two different marijuana smoking articles separated from one another.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20220204210) and Drosos (US 10730671) as applied to claim 1 above, and further in view of Burrows (US 5139140).
Claim 12:  The combination does not disclose wherein the housing and/or the insert are coated with a cellophane.
Burrows teaches a hinged lid package of cigarette box 10 which is overwrapped using an outer wrapping material of cellophane which has a tear tape positioned so as to circumscribe the package in the region just below or near the bottom of the hinged lid (see C. 5 L. 53-68 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have overwrapped the sliding container 110 (insert) with an outer wrapping material of cellophane, as taught by Burrows, in order to increase the shelf life of held products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102019133298, US 20130140201, US 20210047072, US 20210016939, US 20220315273, US 20220161959, US 20220135291, and US 20200262618 are considered pertinent to child resistant packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736